The Honorable Dorman H. Winfrey      Opinion No. H-907
Director and Librarian
Texas State Library                  He: Transfer of county
P. 0. Box 12927, Capitol Station     records to regional
Austin, Texas 78711                  historical resource
                                     depositories.

Dear   Mr. Winfrey:

     You have asked our opinion whether article 657433, V.T.C.S.,
bars the transfer of any county records to regional historical
resource depositories authorized by article 544233, V.T.C.S.,
and whether those depositories have any legal obligation to
return court records to the clerk of the originating court
or other courts for use by a private attorney.  Section 5 of
article 657413 provides:

            Nothing in this Act shall authorize the
            destruction or disposition of any deed
            record, deed of trust record, mechanic's
            lien record or any minute book of any
            Court or any minute book of any political
            subdivision of Texas.

     We have previously found that dispositions of all records
in the custody of county clerks, county recorders, and clerks
of county courts are controlled by article 1941(a), V.T.C.S.,
and that article 6574b has no application to those records.
Attorney,General Opinion H-523 (19751. Article 1941(a)
authorizes county officers to microfilm all records permitted
or required to be filed and recorded, and provides for the
disposition of the original records upon order of the com-
missioners court, after certification by the county clerk to
the commissioners court that the microfilm record is of
acceptable quality and has been satisfactorily used for five
years or more. V.T.C.S. art.  1941(a),  s 6(d).




                          P. 3806
The Honorable Dorman H. Winfrey - page 2     (H-907)



     Turning to your second question, we find no authority
to indicate a legal obligation by regional historical resource
depositories to return court records to the clerk of the
original court or other courts for the use of private attorneys,
absent a court order requiring the return of such records,
so long as microfilm records of the documents sought are
available from the clerk of the originating court. The
microfilm.record made of documents before their disposition
is deemed to be an original record for all purposes.
V.T.C.S. art. 1831a, 5 3; art. 1899a, S 3; art. 1941(a), fi
3. These microfilm records are to be "furnished for the
public to quickly and easily locate . . . ." V.T.C.S. art.
1941(a), S 5(i). See also V.T.C.S. art. 1831a, S 2(3); art.
1899a, 5 2(3). Theightof     public inspection may normally
be satisfied through the availability of microfilm records
which are statutorily deemed to be original records.

                     SDMMARY

          Article 6574b, V.T.C.S., has no applica-
          tion to records in the custody of the
          county clerk or clerk of a county court,
          and does not bar transfer of those records
          to regional historical resource depositories as
          authorized by article 5442b, V.T.C.S.   Regional
          historical resource depositories have no legal
          obligation to return court records to the
          clerk of the original court or other courts
          for the use of private attorneys, absent a
          court order requiring the return of such
          records, so long as microfilm records of
          the documents sought are available from
          the clerk of the originating court.

                         Very truly yours,

                       .j&     Jc   J+
                       ~'/JOHN L. HI&
                      .'
                    ;i Attorney General of Texas
                    w


                         P. 3807
The Honorable Dorman   H.    Winfrey - page 3   (H-907)




C. ROBERT HEATH, Chairman
Opinion Committee

jwb




                            p. 3808